Case: 16-10523      Document: 00514009138         Page: 1    Date Filed: 05/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                              United States Court of Appeals

                                    No. 16-10523
                                                                                       Fifth Circuit

                                                                                     FILED
                                  Summary Calendar                               May 26, 2017
                                                                                Lyle W. Cayce
UNITED STATES OF AMERICA,                                                            Clerk


                                                 Plaintiff-Appellee

v.

SANTIAGO SANDOVAL, also known as Ramiro Sandoval, also known as
Ramiro Amador Sandoval, also known as Sandoval Ramiro,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-132-2


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Santiago Sandoval has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Sandoval has filed a response. The record is not sufficiently developed to allow
us to make a fair evaluation of Sandoval’s claims of ineffective assistance of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10523    Document: 00514009138     Page: 2   Date Filed: 05/26/2017


                                 No. 16-10523

counsel; we therefore decline to consider the claims without prejudice to
collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
Sandoval’s request for appointment of substitute counsel is DENIED.
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Sandoval’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                       2